EXHIBIT 10.1

 

CERTAIN CONFIDENTIAL INFORMATION INDICATED BY “[***]” HAS BEEN OMITTED FROM THE
FILED COPY OF THIS EXHIBIT BECAUSE  IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

EXECUTION VERSION

 

LICENSE AGREEMENT

between

SANOFI

and

ACER

Dated as of December 21, 2018

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

Article 1 DEFINITIONS

2

Article 2 GRANT OF RIGHTS

12

Article 3 DEVELOPMENT AND REGULATORY

14

Article 4 COMMERCIALIZATION

15

Article 5 MANUFACTURE AND SUPPLY

19

Article 6 PAYMENTS

20

Article 7 INTELLECTUAL PROPERTY

25

Article 8 PHARMACOVIGILANCE AND SAFETY

26

Article 9 CONFIDENTIALITY AND NON-DISCLOSURE

26

Article 10 REPRESENTATIONS AND WARRANTIES

29

Article 11 INDEMNITY

30

Article 12 TERM AND TERMINATION

33

Article 13 MISCELLANEOUS

37

 

Schedules

Schedule 1.49

Licensed Know-How

Schedule 1.90

Sanofi Corporate Names

Schedule 3.1.2

Development Plan

 

 

Page 1 of 49

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is made and entered into as of
December 21, 2018 (the “Effective Date”) by and between Sanofi, a French
corporation (“Sanofi”) and Acer Therapeutics Inc., a Delaware corporation
(“Acer”). Sanofi and Acer are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Sanofi controls certain intellectual property rights with respect to
the Licensed Compound (as defined herein) and Licensed Products (as defined
herein) in the Territory (as defined herein); and

WHEREAS, Sanofi wishes to grant to Acer, and Acer wishes to take, a license
under such intellectual property rights to Develop (as defined herein) and
Commercialize (as defined herein) Licensed Products in the Territory, in each
case in accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

Article 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1“Acceptance” means with regard to any Drug Approval Application (a) the date
upon which Acer, its Affiliate or Sublicensee, as the case may be, receives
written notice of acceptance of such Drug Approval Application for substantive
review from the Regulatory Authority having jurisdiction for such Drug Approval
Application, provided that such Regulatory Authority issues such notice as part
of its standard practice, or (b) for those Regulatory Authorities that do not
issue notice of acceptance referred to in part (a), the date on which Acer, its
Affiliate or Sublicensee, as the case may be, files or submits the Drug Approval
Application.

1.2“Acer Indemnitees” has the meaning set forth in Section 11.2.

1.3“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” means (a) the possession, directly or indirectly, of the power to
direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of 50% or more of the

Page 2 of 49

--------------------------------------------------------------------------------

 

voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).

1.4“Agreement” has the meaning set forth in the preamble hereto.

1.5“Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines (including without limitation Good Clinical
Practices, Good Laboratory Practices and Goods Manufacturing Practices, as
respectively defined under the ICH Guidelines) or other requirements of the
Regulatory Authorities that are in effect from time to time.

1.6“Accountant” has the meaning set forth in Section 6.8.

1.7“Breaching Party” has the meaning set forth in Section 12.2.

1.8“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in Paris, France are not closed.

1.9“Calendar Quarter” means each successive period of three calendar months
commencing on January 1, April 1, July 1 and October 1.

1.10“Calendar Year” means each successive period of 12 calendar months
commencing on January 1 and ending on December 31.

1.11“Change of Control” means , with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the owner or beneficial owner of more than fifty
percent (50%) of the combined voting power of such Party’s outstanding
securities other than through issuances by such Party of securities of such
Party in a bona fide financing transaction or series of related bona fide
financing transactions, or (c) the sale, lease or other transfer to a Third
Party of all or substantially all of such Party’s assets or business to which
this Agreement relates.

1.12“Clinical Data” means all data, reports and results with respect to the
Licensed Compound and the Licensed Products made, collected or otherwise
generated under or in connection with the Clinical Studies.

1.13“Clinical Studies” means human clinical trials for a Licensed Product and
any other tests and studies for a Licensed Product in human subjects.

1.14“Combination Product” means a Licensed Product that consists of or contains
a Licensed Compound as an active ingredient together with one or more other
active ingredients and is sold either as a fixed dose or as separate doses in a
single package.

1.15“Commercialization” means, with respect to a Licensed Product, any and all
activities (whether before or after Regulatory Approval) directed to the
marketing, promotion

Page 3 of 49

--------------------------------------------------------------------------------

 

and sale of such Licensed Product in the Field in the Territory after Regulatory
Approval for commercial sale has been obtained, including pre-launch and
post-launch marketing, promoting, marketing research, distributing, offering to
commercially sell and commercially selling such Licensed Product, importing,
exporting or transporting such Licensed Product for commercial sale, medical
education activities with respect to such Licensed Product, conducting Clinical
Studies that are not required to obtain or maintain Regulatory Approval for such
Licensed Product for an indication, which may include epidemiological studies,
modeling and pharmacoeconomic studies, post-marketing surveillance studies,
investigator sponsored studies and health economics studies and regulatory
affairs (including interacting with Regulatory Authorities) with respect to the
foregoing. When used as a verb, “Commercializing” means to engage in
Commercialization and “Commercialize” and “Commercialized” shall have a
corresponding meanings.

1.16“Commercially Reasonable Efforts” means the level of efforts and resources
comparable to the efforts and resources commonly used in the research-based
biopharmaceutical industry by companies with resources and expertise similar to
those of Acer for internally-developed compounds or products of similar market
potential at a similar stage in development or product life. “Commercially
Reasonable Efforts” shall be determined on a country-by-country (or
region-by-region, where applicable) and Indication-by-Indication basis, without
regard to the particular circumstances of Acer, including any other product
opportunities of Acer and without regard to any payments owed by Acer to Sanofi
under this Agreement.

1.17“Complaining Party” has the meaning set forth in Section 12.2.

1.18“Confidential Information” has the meaning set forth in Section 9.1.

1.19“Control” means, with respect to any Information and Inventions or other
intellectual property right, possession of the right, whether directly or
indirectly, and whether by ownership, license or otherwise (other than by
operation of the license and other grants in Section 2.1), to assign or grant a
license, sublicense or other right to or under such Information and Inventions,
Regulatory Documentation, Patent, or other intellectual property right as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party.

1.20“Data Package” means the following information for any Licensed Product: (a)
all summaries, analysis and raw scientific data generated or compiled by  or on
behalf Acer with respect to such Licensed Product, including Clinical Data; (b)
a schedule identifying all Patents owned or otherwise controlled by Acer, its
Sublicensees or any of its or their respective Affiliates that claim or cover
such Licensed Product, including Patents that claim or cover the composition of
matter of or any method of using such Licensed Product; (c) any and all reports
regarding the intellectual property status of such Licensed Product; provided
that Acer shall be not required to provide privileged information with respect
to such intellectual property status, unless and until procedures reasonably
acceptable to Acer are in place to protect such privilege; (d) any protocols or
proposed designs for anticipated Clinical Studies with respect to such Licensed
Product; (e) a good faith estimate, broken down on a Calendar Year basis, of the
costs to Develop and Commercialize such Licensed Product in the Field in the
Territory; (f) any plans or data regarding marketing opportunity or
Commercialization for such Licensed Product

Page 4 of 49

--------------------------------------------------------------------------------

 

in the Field in the applicable portion of the Territory; (g) copies of all
Licensed Product Agreements; and (h) any other information that would be
reasonably necessary or useful for Sanofi to make an informed decision in
accordance with (i) Section 4.8 (ROFN) or (ii) Section 4.9 (NA Opt-In), as
applicable, with respect to such Licensed Product.

1.21“Development” means, with respect to a Licensed Product, all activities
related to research, preclinical and other non-clinical testing, test method
development and stability testing, toxicology, formulation, process development,
Clinical Studies, including Manufacturing in support thereof (but excluding any
commercial Manufacturing), statistical analysis and report writing, the
preparation and submission of Drug Approval Applications, regulatory affairs
with respect to the foregoing and all other activities necessary or reasonably
useful or otherwise requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining a Regulatory Approval for
such Licensed Product. When used as a verb, “Develop” means to engage in
Development.

1.22“Development Plan” means the plan for the Development of the Licensed
Products as described in Section 3.1.2, as updated from time to time pursuant to
Section 3.1.2.

1.23“Disclosing Party” has the meaning set forth in Section 9.1.

1.24“Dispute” has the meaning set forth in Section 13.6.

1.25“Dollars” or “$” means United States Dollars.

1.26“Drug Approval Application” means a New Drug Application (an “NDA”) as
defined in the FFDCA and the regulations promulgated thereunder (including all
additions, supplements, extensions and modifications thereto), or any
corresponding application in any country (or region) other than the United
States in the Territory, including, with respect to the European Union, a
Marketing Authorization Application (an “MAA”) filed with the EMA pursuant to
the centralized approval procedure or with the applicable Regulatory Authority
of a country in Europe with respect to the mutual recognition or any other
national approval procedure.

1.27“Effective Date” has the meaning set forth in the preamble hereto.

1.28“EMA” means the European Medicines Agency and any successor agency thereto.

1.29“Europe” means the countries comprising the European Economic Area as it may
be constituted from time to time, which as of the Effective Date consists of the
member countries of the European Union, Iceland, Norway, Liechtenstein and
Switzerland.

1.30“European Union” means the economic, scientific and political organization
of member states as it may be constituted from time to time, which as of the
Effective Date consists of Austria, Belgium, Bulgaria, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great Britain and
Northern Ireland.

Page 5 of 49

--------------------------------------------------------------------------------

 

1.31“Executive Officers” mean those senior officers of each of Acer and Sanofi
as appointed by each such Party.

1.32“Exploit” means, with respect to any License Product, to use, have used,
Develop, have Developed, Manufacture, have Manufactured, Commercialize, have
Commercialized or otherwise dispose of such Licensed Product and “Exploitation”
means the act of Exploiting a Licensed Product.

1.33“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

1.34“FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time to time.

1.35“Field” means all therapeutic, prophylactic and diagnostic uses in humans.

1.36“First Commercial Sale” means, with respect to a Licensed Product in a
country in the Territory, the first sale to a Third Party for monetary value for
use or consumption by the general public of such Licensed Product in such
country after the applicable Regulatory Authority has approved the Drug Approval
Application for such Licensed Product in such country. Sales prior to the
approval of the applicable Drug Approval Application, such as so-called
“treatment IND sales”, “named patient sales” and “compassionate use sales”,
shall not constitute a First Commercial Sale.

1.37“Force Majeure Event” has the meaning set forth in Section 13.1.

1.38“GAAP” generally accepted accounting principles, consistently applied.

1.39“Generic Product” means any pharmaceutical product that is (a) sold in a
country under an approval granted by a Regulatory Authority to a Third Party who
is not a Sublicensee, (b) contains a Licensed Compound, and (c) can be sold or
is used for the same indication or indications as any Licensed Product actually
sold in such country by Acer or its Affiliate or Sublicensee.

1.40“IND” means an investigational new drug application filed with the FDA for
authorization to commence Clinical Studies in the United States (including all
additions, supplements, extensions and modifications thereto), or any
corresponding application in any country other than the United States in the
Territory.

1.41“Indemnification Claim Notice” has the meaning set forth in Section 11.3.

1.42“Indemnified Party” has the meaning set forth in Section 11.3.

1.43“Indemnifying Party” means the Party from whom indemnification is sought
pursuant to Section 11.1or Section 11.2.

Page 6 of 49

--------------------------------------------------------------------------------

 

1.44“Indication” means any distinct human disease category, for example,
precocious puberty, vasomotor symptoms associated with menopause and/or
androgen/estrogen deprivation therapy (surgical or chemical), perimenopause,
post-traumatic stress syndrome, premenstrual dysmorphic disorder, polycystic
ovarian syndrome, uterine fibroids, and/or pre-eclampsia, which are each a
distinct indication.

1.45“Information and Inventions” means all technical, scientific and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including pre-clinical trial results and Clinical Study results,
Manufacturing procedures, test procedures, and purification and isolation
techniques, (whether or not confidential, proprietary, patented or patentable)
in written, electronic or any other form now known or hereafter developed, and
all other discoveries, developments, inventions (whether or not confidential,
proprietary, patented or patentable), and tangible embodiments of any of the
foregoing.

1.46“Invoiced Sales” has the meaning set forth in the definition of “Net Sales”.

1.47“LIBOR” means the London Interbank Offered Rate for deposits in Dollars
having a maturity of one month published by the British Bankers’ Association, as
adjusted from time to time on the first London business day of each month.

1.48“Licensed Compound” means Osanetant ([***]), including any metabolites,
polymorphs, salts, esters, free acid forms, free base forms, pro drug forms,
racemates and all optically active forms thereof.

1.49“Licensed Know-How” means the Information and Inventions contained in the
documents set forth on Schedule 1.49 (Licensed Know-How).

1.50“Licensed Product” means any pharmaceutical product containing a Licensed
Compound, alone or in combination with one or more other active ingredients.

1.51“Licensed Product Agreement” means, with respect to a Licensed Product, any
agreement entered into by and between Acer or any of its Sublicensees or its or
their respective Affiliates, on the one hand, and one or more Third Parties, on
the other hand, that is necessary or reasonably useful for the Exploitation of
such Licensed Product in the Field in the Territory, including (a) any agreement
pursuant to which Acer, its Sublicensees or its or their respective Affiliates
receives any license or other rights to Exploit such Licensed Product, (b)
supply agreements pursuant to which Acer, its Sublicensees or its or their
respective Affiliates obtain or will obtain quantities of such Licensed Product,
(c) clinical trial agreements, (d) contract research organization agreements and
(e) service agreements.

1.52“Licensee” has the meaning set forth in the preamble hereto.

1.53“Losses” has the meaning set forth in Section 11.1.

Page 7 of 49

--------------------------------------------------------------------------------

 

1.54“MAA” has the meaning set forth in Section 1.25.

1.55“Major Markets” means each of the United States of America, Canada, the
European Union and Japan.

1.56“Manufacture” and “Manufacturing” means, with respect to a Licensed Product,
all activities related to the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping, holding, process development,
stability testing, quality assurance or quality control of such Licensed Product
or any intermediate thereof.

1.57“Markings” has the meaning set forth in Section 4.7.

1.58“Milestone Event” means each of the events identified as a milestone event
in Section 6.2.1 (Development Milestones), 6.2.2 (Regulatory Milestones) and
6.2.3 (Sales Milestones).

1.59“Monetization” means the monetization of all or a portion of Sanofi’s rights
to receive royalties and other related payments under this Agreement, including
by means of a direct sale (through an auction process or otherwise) or a
financing (through a borrowing of loans, an offering of securities or
otherwise).

1.59.1“More Favorable” means (i) with respect to Section 4.8, that the terms and
conditions of any offer by a Third Party for a Licensed Compound Sublicense
shall have an economic value (on a net present value basis, as determined
according to the rules and principles set forth in Schedule 4.8.3) equal to or
above 110% of the economic value of the last offer made in writing by Sanofi to
Licensee during the Negotiation Period; and (ii) with respect to Section 4.9,
that the terms and conditions of any offer by a Third Party for a North America
Sublicense shall have an economic value (on a net present value basis, as
determined according to the rules and principles set forth in Schedule 4.9.3)
equal to or above 110% of the economic value of the last offer made in writing
by Sanofi to Licensee during the Negotiation Period.

1.60“NA Opt-In” has the meaning set forth in Section 4.9.1.

1.61“NA Opt-In Notice” has the meaning set forth in Section 4.9.1.

1.62“NA Opt-In Period” has the meaning set forth in Section 4.9.2.

1.63“NA Opt-In Agreement” has the meaning set forth in Section 4.9.2.

1.64“NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

1.65“Negotiation Period” means, with respect to a Licensed Compound, either (i)
ninety (90) days from the date on which Sanofi receives a ROFN Data Package from
Licensee for such Licensed Compound in accordance with Section 4.8, or (ii)
ninety (90) days from the date on which Sanofi receives a NA Opt-In Package from
Licensee for such Licensed Compound in accordance with Section 4.9, as
applicable.

Page 8 of 49

--------------------------------------------------------------------------------

 

1.66“Net Sales” means, for any period, the gross amount invoiced by Acer, its
Sublicensees or any of its or their respective Affiliates for the sale of a
Licensed Product (the “Invoiced Sales”), less deductions for: (a) normal and
customary trade, quantity and cash discounts and sales returns and allowances;
(b) freight, postage, shipping and insurance expenses to the extent that such
items are included in the gross amount invoiced; (c) customs and excise duties
and other duties related to the sales to the extent that such items are included
in the gross amount invoiced; and (d) rebates and similar payments made with
respect to sales paid for by any governmental or regulatory authority, in each
case ((a) to (d)) in accordance with GAAP. Any of the deductions listed above
that involves a payment by Acer, its Sublicensees or any of its or their
respective Affiliates shall be taken as a deduction in the Calendar Quarter in
which the payment is accrued by such entity. For purposes of determining Net
Sales, a Licensed Product shall be deemed to be sold when invoiced and a “sale”
shall not include transfers or dispositions of such Licensed Product for
pre-clinical or clinical purposes or as samples, in each case, without charge.

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of “Net Sales” by the fraction
A/(A+B), where A is the average invoice price in such country of any Licensed
Product that contains a Licensed Compound as its sole active ingredient, if sold
separately in such country, and B is the average invoice price in such country
of each product that contains an active ingredient other than the Licensed
Compound contained in such Combination Product as its sole active ingredient, if
sold separately in such country. If either such Licensed Product that contains
the Licensed Compound as its sole active ingredients or a product that contains
an active ingredient (other than the Licensed Product) in the Combination
Product as its sole active ingredient is not sold separately in a particular
country, the Parties shall negotiate in good faith a reasonable adjustment to
Net Sales in such country that takes into account the medical contribution to
the Combination Product of, and all other factors reasonably relevant to the
relative value of, the Licensed Compound, on the one hand, and all of the other
active ingredients, collectively, on the other hand; provided that if,
notwithstanding such good faith negotiation, the Parties are unable to agree on
an adjustment to Net Sales in such country within 60 days after a request by a
Party that they negotiate such an adjustment, then either Party shall have the
right to submit such matter for resolution pursuant to Section 13.7.

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with Acer’s, its Sublicensees’
or its or their respective Affiliates’ existing allocation method; provided that
any such allocation shall be done in accordance with Applicable Law, including
any price reporting laws, rules and regulations.

Acer’s or any of its Sublicensees’ or its or their respective Affiliates’
transfer of any Licensed Product to an Affiliate or Sublicense shall not result
in any Net Sales, unless such

Page 9 of 49

--------------------------------------------------------------------------------

 

Licensed Product is consumed by such Affiliate or Sublicensee in the course of
its commercial activities.

1.67“North America” means the United States and Canada.

1.68“North America Sublicense” has the meaning set forth in Section 4.9.3

1.69“Party” and “Parties” each has the meaning set forth in the preamble hereto.

1.70“Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed from any of the foregoing provisional patent applications in
clause (a), (c) all patent applications that claim priority to any patent or
patent applications in clause (a) or clause (b), including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications, (d) any and all patents that have issued or
in the future issue from any of foregoing patent applications in clause (a),
clause (b) or clause (c), including utility models, petty patents and design
patents and certificates of invention, and (e) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of any of the foregoing
patents or patent applications in clause (a), clause (b), clause (c) or clause
(d).

1.71“Payments” has the meaning set forth in Section 6.4(ii).

1.72“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.73“Phase II Clinical Study” means a Clinical Study of a Licensed Product that
meets the definition of a Phase 2 study in (i) Clinical Trial Regulation EU No
536/2014 for the EU, or (ii) 21 C.F.R. §312.21(b) in the United States, or any
successor regulation of the foregoing, or the equivalent regulation in any other
country.

1.74“Phase III Clinical Study” means a Clinical Study of Licensed Product that
meets the definition of a Phase 3 study in (i) Clinical Trial Regulation EU No
536/2014 for the EU, or (ii) 21 C.F.R. §312.21(c) in the United States, or any
successor regulation of the foregoing, or the equivalent regulation in any other
country.

1.75“Positive Results” means in relation to any Phase II Clinical Study that the
results of such Phase II Clinical Study either (i) met their pre-determined end
points, or (ii) were sufficient to enable such Licensed Product to advance into
Phase III Clinical Study.

1.76“Product Labeling” means, with respect to a Licensed Product in a country in
the Territory, (a) the Regulatory Authority-approved full prescribing
information for such Licensed Product for such country, including any required
patient information and (b) all

Page 10 of 49

--------------------------------------------------------------------------------

 

labels and other written, printed or graphic matter upon an container, wrapper
or any package insert utilized with or for such Licensed Product in such
country.

1.77“Product Trademarks” means the Trademark(s) to be used by Acer, its
Sublicensees or its or their respective Affiliates for the Commercialization of
the Licensed Products in the Field in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any Trademarks that include any corporate name or logo
of the Parties or their Affiliates, including the Sanofi Corporate Names).

1.78“Receiving Party” has the meaning set forth in Section 9.1.

1.79“Regulatory Approval” means, with respect to a Licensed Product in a country
in the Territory, any and all approvals (including Drug Approval Applications),
licenses, registrations or authorizations of any Regulatory Authority necessary
to commercially distribute, sell or market such Licensed Product in such
country, including, where applicable, (a) pricing or reimbursement approval in
such country, (b) pre- and post-approval marketing authorizations (including any
prerequisite Manufacturing approval or authorization related thereto) and (c)
labeling approval.

1.80“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of a Licensed
Compound or a Licensed Product in the Territory.

1.81“Regulatory Exclusivity” means any period of data, market or other
regulatory exclusivity granted or otherwise authorized in respect of a Licensed
Product, including any such period under the FFDCA, European Parliament and
Council Regulations (EC) Nos. 726/2004, 141/2000 and 1901/2006, or national
implementations of Article 10 of Directive 2001/83/EC, and all equivalents (in
the United States, European Union or elsewhere) of any of the foregoing.

1.82“ROFN” has the meaning set forth in Section 4.8.

1.83“ROFN End Date” means, with respect to each ROFN, the earlier of (a) if
Sanofi does not deliver a ROFN Notice during the applicable ROFN Period, the
expiration of the applicable ROFN Period and (b) if Sanofi delivers a ROFN
Notice during the applicable ROFN Period, the expiration of the applicable
Negotiation Period or such earlier date, if any, on which Sanofi notifies
Licensee in writing that it is ceasing negotiations with respect to the
applicable ROFN.

1.84“ROFN License Agreement” has the meaning set forth in Section 4.8.2.

1.85“ROFN Notice” has the meaning set forth in Section 4.8.1.

1.86“ROFN Period” has the meaning set forth in Section 4.8.2.

1.87“ROFN Territory” has the meaning set forth in Section 4.8.1.

Page 11 of 49

--------------------------------------------------------------------------------

 

1.88“Royalty Term” means, with respect to each Licensed Product and each country
in the Territory, on an Indication-by-Indication basis, the period beginning on
the date of the First Commercial Sale of such Licensed Product in such country,
and ending on the later to occur of (a) the expiration of Regulatory Exclusivity
in such country for such Licensed Product; or (b) the [***] anniversary of the
First Commercial Sale of such Licensed Product in such country.

1.89“Sanofi” has the meaning set forth in the preamble hereto.

1.90“Sanofi Corporate Names” means, the Trademarks and logos identified on
Schedule 1. 90 (Sanofi Corporate Names) and such other names and logos as Sanofi
may designate in writing from time to time.

1.91“Sanofi Indemnitees” has the meaning set forth in Section 11.1.

1.92“Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by Acer under the grant in Section 2.1 as provided in Section 2.3.

1.93“Term” has the meaning set forth in Section 12.1.1.

1.94“Termination Notice Period” has the meaning set forth in Section 12.2.

1.95“Territory” means the entire world.

1.96“Third Party” means any Person other than Sanofi, Acer and their respective
Affiliates.

1.97“Third Party Claims” has the meaning set forth in Section 11.1.

1.98“Third Party Discussions” means, with respect to a Licensed Compound, any
bona fide discussions between Acer and a Third Party regarding a potential
agreement under which such Third Party would be granted exclusive rights to
Develop and/or Commercialize a Licensed Compound or a Licensed Product
containing such Licensed Compound in a Major Market.

1.99“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

Article 2
GRANT OF RIGHTS

2.1Grants to Acer. Subject to Section 2.2, and compliance with all other terms
and conditions of this Agreement, Sanofi hereby grants to Acer:

2.1.1an exclusive (including with regard to Sanofi and its Affiliates) license,
with the right to grant sublicenses in accordance with Section 2.3, under the
Licensed

Page 12 of 49

--------------------------------------------------------------------------------

 

Know-How to Exploit the Licensed Compounds and the Licensed Products in the
Field in the Territory; and

2.1.2subject to Section 2.3, and Section 7.1.2, a non-exclusive license, with
the right to grant sublicenses in accordance with Section 2.3, to use the Sanofi
Corporate Names solely as necessary for Acer to perform its obligations under
Section 4.7 and for no other purpose.

2.2Retention of Rights. Sanofi retains, on behalf of itself and its Affiliates,
non-exclusive rights in and to the Licensed Know-How to conduct non-clinical
research, with respect to the Licensed Compounds in the Field in the Territory.

2.3Sublicenses. Acer may, with the prior consent of Sanofi (such consent not to
be unreasonably withheld), grant sub-licenses under those rights and licenses
granted to Acer under Section 2.1 (i.e. to Develop the Licensed Compounds and
the Licensed Products in the Field in the Territory); provided that in
connection with any such sublicense Acer (a) shall be jointly and severally
liable for the performance or non-performance of any such Sublicensee, (b)
require each Sublicensee to agree in writing to be bound by the applicable terms
and conditions of this Agreement, including Section 4.8, Section 12.5, ARTICLE 7
and ARTICLE 9, (c) provide to Sanofi a written notice setting forth in
reasonable detail the nature of such sublicense and the identity of the
Sublicensee (which written notice shall include a copy of any such proposed
sublicense agreement) to facilitate obtaining Sanofi’s prior approval, and (d) a
copy of each executed Sublicense within ten (10) business days of execution of
any such Sublicense.

2.4Use of the Sanofi Corporate Names. With respect to any Sanofi Corporate Names
licensed to Acer under Section 2.1.2, Acer agrees to conform to the guidelines
of Sanofi in effect from time to time (as notified to Acer) with respect to
manner of use and to maintain the quality standards of Sanofi for goods sold and
services provided in connection with the Sanofi Corporate Names. Acer shall, and
shall cause its Sublicensees and its and their respective Affiliates to, use
diligent efforts not to do any act that endangers, destroys or similarly affects
the value of the goodwill pertaining to the Sanofi Corporate Names. Acer shall,
and shall cause its Sublicensees and its and their respective Affiliates to,
execute any documents required in the reasonable opinion of Sanofi to be entered
as a “registered user” or recorded Acer of the Sanofi Corporate Names or to be
removed as registered user or Acer thereof.

2.5No Implied Rights. Acer, its Sublicensees and its and their respective
Affiliates shall have no right, express or implied, with respect to the Licensed
Know-How or the Sanofi Corporate Names, except as expressly provided in Section
2.1.

2.6Disclosure. Sanofi shall use commercially reasonable efforts to disclose and
make available to Acer the Regulatory Documentation and the Licensed Know-How
within 90 days after the Effective Date. Acer shall reimburse Sanofi for its
reasonable costs and expenses (both internal and out-of-pocket) incurred as a
result of performing such disclosures. During that same period of ninety (90)
days after the Effective Date, Acer shall have access, as reasonably requested
by Acer, free of charge, to Sanofi scientific personnel at reasonable times
during normal business hours and upon reasonable prior notice for reasonable
assistance with respect to the use of the Licensed Know-How by Acer; provided
that the fulfillment of such

Page 13 of 49

--------------------------------------------------------------------------------

 

requests under this Section 2.6 shall be at Sanofi’s full discretion if they
require more than eight (8) hours of effort per month. After the ninety (90) day
period, any future requests by Acer for additional assistance relating to the
Licensed Know-How shall be addressed by Sanofi in its sole discretion.

Article 3
DEVELOPMENT AND REGULATORY

3.1Development.

3.1.1In General. Acer shall have the right and obligation to Develop the
Licensed Products in the Field in the Territory at its own cost and expense in
accordance with the Development Plan.

3.1.2Development Plan. Schedule 3.1.2 sets forth an initial development plan for
the Licensed Compounds and Licensed Products in the Field in the Territory (such
plan, as amended from time to time in accordance with this Agreement, the
“Development Plan”). From time to time, Acer may amend the Development Plan on
written notice to Sanofi and Acer shall consider in good faith incorporating any
reasonable comments of Sanofi to such amendment (however Sanofi shall have no
obligation to comment on the Development Plan). The Development Plan shall
reflect the Development activities that Acer believes, in good faith, to be
required in order for it to satisfy its obligations under Section 3.1.3. The
Development Plan shall set forth the Development objectives, the planned
Clinical Studies and other planned Development activities (including regulatory
filings and communications) and the contemplated timelines for the foregoing.
The Development Plan shall be the Confidential Information of Acer.

3.1.3Diligence. Acer shall use Commercially Reasonable Efforts to Develop and
obtain and maintain Regulatory Approvals for the Licensed Products for use in
the Field in each of the Major Markets.

3.2Regulatory Matters.

3.2.1Regulatory Responsibilities.

(i)Acer shall have the right and responsibility for preparing, obtaining and
maintaining Drug Approval Applications and any other Regulatory Approvals and
other submissions, and for conducting communications with the Regulatory
Authorities, for the Licensed Products in the Territory. All Regulatory
Approvals relating to the Licensed Products with respect to the Territory shall
be owned by, and shall be the sole property and held in the name of, Acer or its
designated Affiliate.

(ii)Sanofi shall have a right to receive from Acer all major regulatory filings
and documents (including INDs, Drug Approval Applications, material labeling
supplements, Regulatory Authority meeting requests, and core data sheets) in the
Major Markets and Sanofi may, but shall not have the obligation, to provide Acer
with its comments with respect thereto. Acer shall consider in good faith any
such comments of Sanofi. Acer shall provide such filings and documents on
written request from Sanofi.

Page 14 of 49

--------------------------------------------------------------------------------

 

3.3Reports. At least once per Calendar Year until Regulatory Approval is
obtained in each of the Major Markets for each Licensed Product, Acer shall
provide Sanofi with a detailed report describing (a) the Development activities
it has performed, or caused to be performed, since the preceding report
(including any filings, submissions, communications or meetings with any
Regulatory Authorities), (b) its Development activities in process, and (c) the
future activities it expects to initiate during the then-current Calendar
Quarter (including any filings, submissions, communications or meetings with any
Regulatory Authorities).

3.4Records. Acer shall maintain, or cause to be maintained, all Regulatory
Documentation and final supporting records and documentation therefor (but not
draft records or documentation therefor except as otherwise required by
Applicable Law), in sufficient detail and in compliance with Applicable Law.
Such records and documentation shall be complete and accurate and shall fully
and properly reflect all work done and results achieved in the performance of
the applicable Development activities in a manner appropriate for any regulatory
purpose. Such records and documentation shall be retained for at least three
years or such longer period as may be required by Applicable Law. Sanofi shall
have the right, during normal business hours and upon reasonable notice, to
inspect and copy any such records.

3.5Subcontracting. Acer may subcontract the exercise of its rights and the
performance of its obligations under this ARTICLE 3; provided that (a) Acer
shall oversee the performance by its subcontractors of the subcontracted
activities in a manner that would be reasonably expected to result in their
timely and successful completion and shall remain responsible for the
performance of such activities in accordance with this Agreement and the
Development Plan and (b) any agreement pursuant to which Acer engages a
subcontractor must (i) be consistent with this Agreement and (ii) contain terms
obligating such subcontractor to: (A) comply with confidentiality provisions
that are at least as restrictive as those set forth in ARTICLE 9; (B) provide
Sanofi with substantially the same rights with respect to any Information and
Inventions, Patents and other intellectual property arising from the performance
of the subcontracted obligation as Sanofi would have under this Agreement if
such Information and Inventions, Patents or other intellectual property had
arisen from the performance of such obligation by Acer; and (C) permit Sanofi
rights of inspection, access and audit substantially similar to those provided
to Sanofi under this Agreement.

3.6Compliance. Acer shall perform or cause to be performed any and all of its
Development activities under this Agreement in a good scientific manner and in
compliance with all Applicable Law.

Article 4
COMMERCIALIZATION

4.1In General. Subject to Section 4.8, Acer shall have the right and obligation
to Commercialize the Licensed Products in the Field in the Territory at its own
cost and expense in accordance with the Commercialization Plan.

4.2Commercialization Plan. Following the commencement of Commercialization
activities under this Agreement by Licensee, its Affiliates or Sublicensees,
within forty-five (45) days after the end of each Calendar Year during the Term,
Licensee shall

Page 15 of 49

--------------------------------------------------------------------------------

 

provide to Sanofi an annual summary update with respect to Licensee’s
Commercialization activities with respect to the Licensed Compounds and Licensed
Products for such preceding Calendar Year, and such update is the Confidential
Information of Licensee.

4.3Diligence. Acer shall use Commercially Reasonable Efforts to Commercialize
each Licensed Product in the Field to optimize Net Sales in accordance with
Applicable Law in each of the Major Markets.

4.4Compliance with Applicable Law. Acer shall, and shall cause its Sublicensees
and its and their respective Affiliates to, comply with all Applicable Law with
respect to the Commercialization of the Licensed Products.

4.5Sales and Distribution. Acer shall be solely responsible for invoicing and
booking sales, establishing all terms of sale (including pricing and discounts)
and warehousing and distributing the Licensed Products in the Field in the
Territory and shall perform all related services, in each case, in a manner
consistent with the terms and conditions of this Agreement and Applicable Law.
Acer shall be solely responsible for handling all returns, recalls and
withdrawals, order processing, invoicing and collection, distribution and
inventory and receivables with respect to the Licensed Product in the Territory.

4.6Product Trademarks. Subject to Section 2.3, Acer shall have the right to
determine and own the Product Trademarks to be used with respect to the
Exploitation of the Licensed Products in the Field in the Territory.

4.7Markings. To the extent required by Applicable Law in a country in the
Territory, the promotional materials, packaging and Product Labeling for the
Licensed Product used by Acer, its Sublicensees or its or their respective
Affiliates in connection with the Licensed Product in such country shall contain
(a) the Sanofi Corporate Name and (b) the logo and corporate name of the
manufacturer (collectively, the “Markings”). The manner in which the Markings
are to be presented on promotional materials, packaging and Product Labeling for
the Licensed Product shall be subject to (y) prior review and approval by
Sanofi, but only if Sanofi’s Corporate Name is required by Applicable Law to be
included, such approval not to be unreasonably withheld, and (z) Section 2.3 and
Section 7.1.2.

4.8Sanofi Right of First Negotiation – outside of North America.

4.8.1Subject to and in accordance with the terms of this Section 4.8, Sanofi
shall have the right of first negotiation to obtain from Acer exclusive rights
for Sanofi or its Affiliates to Exploit on an Indication-by-Indication basis the
Licensed Compounds (including Licensed Products containing such Licensed
Compounds) in the Field anywhere in the Territory outside of North America (the
“ROFN Territory”) (with respect to each Licensed Compound for each Indication,
such right is the “ROFN” for such Licensed Compound and such Indication). With
respect to each Licensed Compound, Acer shall notify Sanofi, on an
Indication-by- Indication basis, in writing (a) within sixty (60) calendar days
of the receipt of the clinical study report from the first Phase II Clinical
Study of a Licensed Compound or Licensed Product in any Indication and (b) prior
to entering into the first Third Party Discussions for such Licensed Compound or
Licensed Product (such notice with respect to a Licensed Compound, the “ROFN

Page 16 of 49

--------------------------------------------------------------------------------

 

Notice” for such Licensed Compound. Following receipt of a ROFN Notice, Sanofi
will have sixty (60) calendar days to confirm in writing to Acer that it wishes
to receive a Data Package with respect to the Licensed Compound that is the
subject of the ROFN Notice. No more than thirty (30) calendar days from receipt
of such request, Acer shall provide Sanofi a Data Package with respect to such
Licensed Compound subject to the ROFN Notice.

4.8.2At any time following receipt of the relevant ROFN Notice and on or prior
to the ninetieth (90th) day following Sanofi’s receipt of a Data Package for a
Licensed Compound, or such later date as may be mutually agreed by the Parties
(such period with respect to a Licensed Compound, the “ROFN Period” for such
Licensed Compound), the Parties will use good faith efforts to negotiate and
execute a definitive agreement under which Licensee would grant Sanofi an
exclusive (including with regard to Licensee), sub-licensable, royalty- bearing
worldwide license and sublicense in the Territory outside of the United States
and Canada under the Licensed Technology related to such Licensed Compound or
Licensed Products containing such Licensed Compound to Exploit such Licensed
Compound and Licensed Products containing such Licensed Compound in the Field
(such agreement, the “ROFN License Agreement”).

4.8.3If (a) Sanofi does not, in response to a ROFN Notice for a Licensed
Compound, request a Data Package for such Licensed Compound, or (b) Acer and
Sanofi cannot agree on the terms of a term sheet or on the terms of the ROFN
License Agreement during the applicable Negotiation Period, in each case with
respect to such Licensed Compound for the considered Indication(s), then, in
either case ((a) or (b)), Acer shall be free to enter into an agreement with a
Third Party to sublicense rights with respect to such Licensed Compound (and any
Licensed Product containing such Licensed Compound) for the same Indication(s)
and in anywhere in the Territory outside of North America (such agreement, a
“Licensed Compound Sublicense”) and Acer shall have no further obligations under
Section

4.8.4with respect to such Licensed Compound or any Licensed Product containing
such Licensed Compound; provided that (x) during the nine (9) months following
the ROFN End Date, Acer shall not enter into a Licensed Compound Sublicense on
terms and conditions that, taken as a whole, are More Favorable to the
applicable Third Party than the terms and conditions last proposed by Sanofi to
Licensee during the Negotiation Period, if applicable and (y) Licensee or its
Affiliate, as applicable, shall provide to Sanofi a prior notice before entering
into any Licensed Compound Sublicense for such Licensed Compound after the nine
(9) month-period following the ROFN End Date.

4.8.5If Acer and Sanofi enter into any ROFN License Agreement pursuant to
Section 4.8.3, then in the event of any conflict between the terms of this
Section 4.8 and the terms of any such ROFN License Agreement, the terms of such
ROFN License Agreement shall prevail.

4.8.6During the Term, without the prior written consent of Sanofi, Acer shall
not (and shall cause its Sublicensees and its and their respective Affiliates
not) to take any action that would prevent Licensee from complying with Section
4.8.

4.9Opt-In – North America.

Page 17 of 49

--------------------------------------------------------------------------------

 

4.9.1In addition to the rights set forth in Section 4.8, and subject to and in
accordance with the terms of this Section 4.9, Sanofi shall have the right to
obtain from Acer the right and license for Sanofi or its Affiliates to Exploit
on an Indication-by-Indication basis the Licensed Compounds (including Licensed
Products containing such Licensed Compounds) in the Field anywhere in North
America (with respect to each Licensed Compound for each Indication, such right
is the “NA Opt-In” for such Licensed Products). With respect to each Licensed
Compound, Acer shall notify Sanofi, on an Indication-by-Indication basis, in
writing at any time during the Term of its intention to offer rights to Exploit
Licensed Compounds in North America (such notice with respect to a Licensed
Compound, the “NA Opt-In Notice” for such Licensed Compound). Following receipt
of an NA Opt-in Notice, Sanofi will have thirty (30) calendar days to confirm in
writing to Acer that it wishes to receive a Data Package with respect to the
Licensed Compound that is the subject of the NA Opt-In Notice. Within thirty
(30) calendar days from receipt of such request, Acer shall provide Sanofi a
Data Package with respect to such Licensed Compound subject to the NA Opt-In
Notice.

4.9.2At any time following receipt of the relevant NA Opt-In Notice and on or
prior to the ninetieth (90th) day following Sanofi’s receipt of a Data Package
for a Licensed Compound, or such later date as may be mutually agreed by the
Parties (such period with respect to a Licensed Compound, the “NA Opt-In Period”
for such Licensed Compound), the Parties will use good faith efforts to
negotiate and execute a definitive agreement under which Licensee would (subject
to Section 4.10) grant Sanofi an exclusive (including with regard to Licensee),
sub-licensable, royalty-bearing license and sublicense in North America under
the Licensed Technology related to such Licensed Compound or Licensed Products
containing such Licensed Compound to Exploit such Licensed Compound and Licensed
Products containing such Licensed Compound in the Field (such agreement, the “NA
Opt-In Agreement”).

4.9.3If (a) Sanofi does not, in response to a NA Opt-In Notice for a Licensed
Compound, request a Data Package for such Licensed Compound, or (b) Acer and
Sanofi cannot agree on the terms of a term sheet or on the terms of the NA
Opt-In License Agreement during the applicable Negotiation Period, in each case
with respect to such Licensed Compound for the considered Indication, then, in
either case ((a) or (b)), Acer shall be free to enter into an agreement with a
Third Party to sublicense rights with respect to such Licensed Compound (and any
Licensed Product containing such Licensed Compound) for the same Indication and
in all or part of North America (such agreement, a “North America Sublicense”)
and Acer shall have no further obligations to Sanofi under this Section 4.9 with
respect to such Licensed Compound or any Licensed Product containing such
Licensed Compound; provided that (x) during the nine (9) months following the NA
Opt-In End Date, Acer shall not enter into a North America Sublicense on terms
and conditions that, taken as a whole, are More Favorable to the applicable
Third Party than the terms and conditions last proposed by Sanofi to Licensee
during the Negotiation Period, if applicable and (y) Licensee or its Affiliate,
as applicable, shall provide to Sanofi a prior notice before entering into any
North America Sublicense for such Licensed Compound after the nine (9)
month-period following the NA Opt-In End Date.

4.9.4If Acer and Sanofi enter into any agreement arising from Sanofi’s rights
pursuant to Section 4.9.2, then in the event of any conflict between the terms
of this Section 4.9 and the terms of any such further agreement between the
Parties concerning Exploitation of Licensed Products in North America, such
further agreement shall prevail.

Page 18 of 49

--------------------------------------------------------------------------------

 

4.9.5During the Term, without the prior written consent of Sanofi, Acer shall
not (and shall cause its Sublicensees and its and their respective Affiliates
not) to take any action that would prevent Licensee from complying with Section
4.9.

4.10Co-Promotion by Acer. Should Sanofi exercise either its ROFN or its NA
Opt-In rights, the Parties would negotiate in good faith to grant rights to Acer
to co- promote the Licensed Products in one or more countries in the applicable
territory through its own sales force if Acer can demonstrate its commercial
capabilities in the applicable country(ies) to Sanofi’s satisfaction (not to be
unreasonably withheld). Any potential co-promotion arrangement between the
Parties would in any event provide that (a) all sales of Licensed Product
promoted by Acer would be booked by Sanofi, and (b) the detailing activities to
be performed by Acer in any country would not be more than [***] percent
([***]%) of all detail efforts to be performed in such country.

4.11Subcontracting. Subject to Sections 4.8 and 4.9, Acer may subcontract the
Commercialization of the Licensed Products in the Field in the Territory;
provided that (a) Acer shall oversee the performance by its subcontractors of
the subcontracted activities in a manner that would be reasonably expected to
result in their timely and successful completion and shall remain responsible
for the performance of such activities in accordance with this Agreement and the
Commercialization Plan and (b) any agreement pursuant to which Acer engages a
subcontractor must (i) be consistent in all material respects with this
Agreement and (ii) contain terms obligating such subcontractor to: (A) comply
with confidentiality provisions that are at least as restrictive as those set
forth in ARTICLE 9; (B) provide Sanofi with substantially the same rights with
respect to any intellectual property arising from the performance of the
subcontracted obligation as Sanofi would have under this Agreement if such
intellectual property had arisen from the performance of such obligation by
Acer; and (C) permit Sanofi rights of inspection, access and audit substantially
similar to those provided to Sanofi under this Agreement.

Article 5
MANUFACTURE AND SUPPLY

5.1In General. Acer shall (a) be responsible for the Manufacture of each
Licensed Product in sufficient quantities for the Exploitation of such Licensed
Product in the Field in the Territory and (b) use Commercially Reasonable
Efforts to assure an efficient and reliable supply of each Licensed Product
conforming to the applicable specifications with respect thereto as necessary to
Exploit and maintain Regulatory Approvals for such Licensed Product in the Field
in the Territory, including developing commercially reasonable arrangements and
strategies for back-up sources of supply of such Licensed Product that
appropriately and reasonably minimize the risk of supply shortfalls and that
take into account expected inventory levels and demand. In furtherance of the
obligations set forth in the preceding sentence, Acer shall either itself
Manufacture and supply, or enter into one or more definitive Manufacturing and
supply agreements in its sole discretion either with Sanofi or appropriate Third
Parties, to Manufacture and supply clinical and commercial supplies of each
Licensed Product. Acer shall, and shall cause its Affiliates and any Third Party
that Manufactures and supplies clinical or commercial supplies of any Licensed
Product to comply with all Applicable Law with respect to the Manufacture of the
Licensed Products.

Page 19 of 49

--------------------------------------------------------------------------------

 

5.2Manufacturing by Third Parties. Acer shall oversee the performance by its
subcontractors of the subcontracted Manufacturing activities in a manner that
would be reasonably expected to result in their timely and successful completion
and shall remain responsible for the performance of such activities in
accordance with this Agreement. Any agreement pursuant to which Acer engages a
Manufacturing subcontractor must (i) be consistent in all material respects with
this Agreement and (ii) contain terms obligating such subcontractor to: (A)
comply with confidentiality provisions that are at least as restrictive as those
set forth in ARTICLE 9; (B) provide Sanofi with substantially the same rights
with respect to any intellectual property arising from the performance of the
subcontracted obligation as Sanofi would have under this Agreement if such
intellectual property had arisen from the performance of such obligation by
Acer; and (C) permit Sanofi rights of inspection, access and audit substantially
similar to those provided to Sanofi under this Agreement.

5.3Subcontracting Manufacturing. If Acer seeks a Third Party manufacturer,
Sanofi shall have the right to submit to Acer a first offer for manufacturing
the clinical or commercial batches of the Licensed Compound for the duration of
the License Agreement. The manufacturing offer from Sanofi shall set forth the
terms and conditions upon which the manufacture of batches of the Licensed
Compound is proposed to be made. Acer shall consider in good faith any such
manufacturing offer from Sanofi and decide, at its sole discretion, to accept it
or refuse it.

Article 6
PAYMENTS

6.1Upfront Payment. No later than ten (10) calendar days after the Effective
Date, Acer shall pay Sanofi an upfront amount equal to $[***]. Such payment
shall be nonrefundable and non-creditable against any other payments due
hereunder. Payment shall be made in accordance with Section 6.5.

6.2Milestones.

6.2.1Development Milestones. Acer shall pay Sanofi each of the following
non-refundable, non-creditable milestone payments within thirty (30) calendar
days after the achievement of the corresponding Milestone Event with respect to
each Licensed Product:

 

Milestone Event

Milestone Payment

First Positive Results of a Phase II Clinical Study of a Licensed Product in the
Field for any Indication

$[***]

Acceptance of the first Drug Approval Application of a Licensed Product for any
Indication

$[***]

 

Page 20 of 49

--------------------------------------------------------------------------------

 

6.2.2Regulatory Milestones. Acer shall pay Sanofi each of the following
non-refundable, non-creditable milestone payments within thirty (30) calendar
days after the achievement of the corresponding Milestone Event with respect to
each of the different Indications of the same Licensed Product:

 

Milestone Event

Milestone Payment

Receipt of Regulatory Approval for a Licensed Product for the first Indication
anywhere in the Territory

$[***]

Receipt of Regulatory Approval for a Licensed Product for the second Indication
anywhere in the Territory

$[***]

Receipt of Regulatory Approval for a Licensed Product for the third Indication
anywhere in the Territory

$[***]

 

6.2.3Commercial Milestones. Acer shall pay Sanofi each of the following
non-refundable, non-creditable milestone payments within thirty (30) calendar
days after the achievement of the corresponding Milestone Event:

 

Milestone Event

Milestone Payment

(i) Territory-wide Net Sales of all Licensed Products in a Calendar Year of at
least $[***]

$[***]

(ii) Territory-wide Net Sales of all Licensed Products in a Calendar

Year of at least $[***]

$[***]

(iii) Territory-wide Net Sales of all Licensed Products in a Calendar

Year of at least $[***]

$[***]

(iv) Territory-wide Net Sales of all Licensed Products in a Calendar

Year of at least $[***]

$[***]

 

6.2.4Determination that Milestone Events Have Occurred. Acer shall notify Sanofi
within ten (10) calendar days of the achievement of each Milestone Event. In the
event that, notwithstanding the fact that Acer has not provided Sanofi such a
notice, Sanofi believes that any such Milestone Event has been achieved, it
shall so notify Acer in writing and the Parties shall promptly meet and discuss
in good faith whether such Milestone Event has been achieved. For clarity, (a)
any achievement of a Milestone Event for a Licensed Product shall be deemed an
achievement of any prior Milestone Event for the same Licensed Product, if the
Milestone Payment corresponding to such prior Milestone Event has not been made
for any reason and (b) the achievement of any Milestone Event by an Affiliate of
Acer or Sublicensee shall trigger the corresponding Milestone Payment as if such
Milestone Event had been achieved by Acer. Any dispute under this Section 6.2
regarding whether or not a Milestone Event has been achieved shall be subject to
resolution in accordance with Section 13.6.

Page 21 of 49

--------------------------------------------------------------------------------

 

6.2.5Deferring Multiple Commercial Milestone Payments. If more than one
commercial milestone payment is owed to Sanofi in a single calendar year under
Section 6.2.3, and the payment of more than one such commercial milestone
payment would materially adversely impact Acer’s ability to fulfil its
obligations herein, Acer may, on written notice to Sanofi, elect to pay late
payment interest in accordance with Section 6.5 on such commercial milestone
payment from the date on which such commercial milestone payment is due until it
is paid, provided that all such commercial milestone payments shall, in any
event, be made in full no later than one (1) year from the date upon which such
payment is originally due and payable. If Acer (a) fulfils its notice
obligations in this Section 6.2.5 and (b) pays late payment interest in
accordance with Section 6.5 on time and in full, then Sanofi will not exercise
its right of termination for material breach (non-payment) in accordance with
Section 12.2 with regard to any such deferred commercial milestone payment.

6.3Royalties.

6.3.1Royalty Rates. Subject to Section 6.3.2,

(i)Acer shall pay Sanofi a [***] percent ([***]%) royalty on the fraction of Net
Sales of all Licensed Products in the Territory in each Calendar Year (or
partial Calendar Year) in which Net Sales of the applicable Licensed Product are
less than or equal to [***] Dollars ($[***]) during the applicable Royalty Term.

(ii)Acer shall pay Sanofi a [***] percent ([***]%) royalty on the fraction of
Net Sales of all Licensed Products in the Territory in each Calendar Year (or
partial Calendar Year) in which Net Sales of the applicable Licensed Product are
more than [***] Dollars ($[***]) but less than [***] Dollars ($[***]) during the
applicable Royalty Term.

(iii)Acer shall pay Sanofi an [***] percent ([***]%) royalty on the fraction of
Net Sales of all Licensed Products in the Territory in each Calendar Year (or
partial Calendar Year) in which Net Sales of the applicable Licensed Product are
more than [***] Dollars ($[***]) during the applicable Royalty Term.

6.3.2Generic Entry Step-Down. If at any time in any particular country in the
Territory (i) a Generic Product receives Regulatory Approval in such country and
is introduced for commercial sale into such country, and (ii) the Net Sales of
the relevant Licensed Product sold in such country in a given Calendar Quarter
(after the first Calendar Quarter in which the Generic Product is sold in such
Country) decrease by more than [***] percent ([***]%) but no more than [***]
percent ([***]%) compared to the average Net Sales of the two Calendar Quarters
immediately preceding the first Calendar Quarter in which the Generic Product is
so1d then, the royalties that would otherwise have been payable on Net Sales of
such Licensed Product in such country under Section 6.3.1 shall be reduced by
[***] percent ([***]%) as from the first Calendar Quarter in which this Section
6.3.2 applies and thereafter for so long as the Net Sales of the relevant
Licensed Product sold in a given Calendar Quarter are at least [***] percent
([***]%) but no more than [***] percent ([***]%) less than the average Net Sales
of such Licensed Product sold in the two Calendar Quarters immediately preceding
the first Calendar Quarter in which the Generic Product is sold. Further, if at
any time, in any particular country in the Territory, (i) a Generic Product
receives Regulatory Approval in such country and

Page 22 of 49

--------------------------------------------------------------------------------

 

is introduced for commercial sale into such country and (ii) the Net Sales of
the relevant Licensed Product sold in such country in a given Calendar Quarter
(after the first Calendar Quarter in which the Generic Product is sold in such
country) decrease by more than [***] ([***]%) compared to the average Net Sales
of the two Calendar Quarters immediately preceding the first Calendar Quarter in
which the Generic Product in sold then (and without prejudice to Sanofi’s right
to terminate this Agreement with respect to such country in accordance with
Section 12.2), the royalties that would otherwise have been payable on Net Sales
of such Licensed Product in such country under Section 6.3.1 shall be reduced by
[***] percent ([***]%) as from the first Calendar Quarter in which this Section
6.3.2 applies and thereafter for so long as the Net Sales of the relevant
Licensed Product sold in a given Calendar Quarter are more than [***] ([***]%)
less than the average Net Sales of such Licensed Product sold in the two
Calendar Quarters immediately preceding the first Calendar Quarter in which the
Generic Product is sold. The calculation of the royalty reduction under this
Section 6.3.2 shall be conducted on a Licensed Product-by-Licensed Product, and
on a country-by-country, basis.

6.3.3Payment Dates and Reports. Royalty payments shall be made by Acer within
forty-five (45) calendar days after the end of each Calendar Quarter commencing
with the Calendar Quarter in which the first day of the first Royalty Term for
the first Licensed Product occurs. Acer shall also provide to Sanofi, at the
same time each such payment is made, a report showing: (a) the Net Sales of the
Licensed Products by country in the Territory; (b) the basis for any deductions
from Invoiced Sales to determine Net Sales; (c) the applicable royalty rates for
the Licensed Products; (d) the exchange rates used in calculating any of the
foregoing; and (e) a calculation of the amount of royalty due to Sanofi.

6.4Mode of Payment; Currency Conversion.

(i)All payments to Sanofi under this Agreement shall be made by deposit of U.S
Dollars in the requisite amount to such bank account as Sanofi may from time to
time designate by notice to Acer.

(ii)If any currency conversion shall be required in connection with any payment
hereunder, such conversion shall be made by using (A) such conversion shall be
made by Acer in accordance with its internal methodology (consistent with GAAP),
or (B) the arithmetic mean of the exchange rates for the purchase of Dollars as
published in The Wall Street Journal, Eastern Edition, on the last Business Day
of each month in the Calendar Quarter to which such payments relate.

(iii)Taxes.The milestones and other amounts payable by Acer to Sanofi pursuant
to this Agreement (“Payments”) shall not be reduced on account of any taxes
unless required by Applicable Law.  Sanofi alone shall be responsible for paying
any and all taxes (other than withholding taxes required by Applicable Law to be
paid by Acer) levied on account of, or measured in whole or in part by reference
to, any Payments it receives. Acer shall deduct or withhold from the Payments
any taxes that it is required by Applicable Law to deduct or
withhold.  Notwithstanding the foregoing, if Sanofi is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Acer or the appropriate
governmental authority (with the assistance of Acer to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to

Page 23 of 49

--------------------------------------------------------------------------------

 

reduce the applicable rate of withholding or to relieve Acer of its obligation
to withhold tax, and Acer shall apply the reduced rate of withholding, or
dispense with withholding, as the case may be; provided that Acer has received
evidence, in a form reasonably satisfactory to Acer, of Sanofi’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least fifteen (15) calendar days prior to the time that the
Payments are due. If, in accordance with the foregoing, Acer withholds any
amount, it shall pay to Sanofi the balance when due, make timely payment to the
proper taxing authority of the withheld amount and send to Sanofi proof of such
payment within ten (10) calendar days following such payment. Acer shall be
responsible for any sales or other similar tax that Sanofi may be required to
collect with respect to the Payments.

6.5Interest on Late Payments. If any Payment due to Sanofi under this Agreement
is not paid in when due, then Acer shall pay interest thereon and on any unpaid
accrued interest (before and after any judgment) at an annual rate (but with
interest accruing on a daily basis) of 300 basis points above LIBOR (or if LIBOR
is no longer in effect, by such rate utilized by the United States Federal
Reserve Bank), such interest to run from the date upon which payment of such
amount became due until payment thereof in full together with such accrued
interest.

6.6Financial Records. Acer shall, and shall cause its Sublicensees and its and
their respective Affiliates to, keep complete and accurate books and records
pertaining to the sale, delivery and use of the Licensed Products, including
books and records of Invoiced Sales (including any deductions therefrom) and Net
Sales of the Licensed Products in the Territory. Acer shall, and shall cause its
Sublicensees and its and their respective Affiliates to, retain such books and
records, until the later of three (3) years after the end of the period to which
such books and records pertain and the expiration of the applicable tax statute
of limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law.

6.7Audit. At the request of Sanofi, Acer shall, and shall cause its Sublicensees
and its and their respective Affiliates to, permit an independent certified
public accountant retained by Sanofi, at reasonable times and upon reasonable
notice, to audit the books and records maintained pursuant to Section 6.6. Such
audits may not (a) be conducted for any Calendar Quarter more than three years
after the end of such Calendar Quarter, (b) be conducted more than once in any
12-month period (unless a previous audit during such 12-month period revealed an
underpayment with respect to such period or Acer restates or revises such books
and records for such 12-month period) or (c) be repeated for any Calendar
Quarter. Except as provided below, the cost of any audit shall be borne by
Sanofi, unless the audit reveals a variance of more than 5% from the reported
amounts, in which case Acer shall bear the reasonable cost of the audit. Unless
disputed pursuant to Section 6.8, if such audit concludes that additional
payments were owed or that excess payments were made during such period, Acer
shall pay the additional amounts, with interest from the date originally due as
provided in Section 6.5, or Sanofi shall reimburse such excess payments, in
either case, within thirty (30) calendar days after the date on which such audit
is completed and the conclusions thereof are notified to the Parties.

6.8Audit Dispute. In the event of a dispute over the results of any audit
conducted pursuant to Section 6.7, Sanofi and Acer shall work in good faith to
resolve such dispute. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute

Page 24 of 49

--------------------------------------------------------------------------------

 

within thirty (30) calendar days, the dispute shall be submitted for arbitration
to a certified public accounting firm selected by each Party’s certified public
accountants or to such other Person as the Parties shall mutually agree (the
“Accountant”) or failing such agreement, as the Chairman of the International
Chamber of Commerce (or such other body as the Parties may mutually agree), may
nominate. The decision of the Accountant shall be final. The Parties shall share
equally the costs of such arbitration. Not later than thirty (30) calendar days
after such decision and in accordance with such decision, Acer shall pay any
additional royalties, with interest from the date originally due as provided in
Section 6.5 or Sanofi shall reimburse such excess payments, as applicable.  

6.9Confidentiality. Sanofi shall treat all information subject to review under
this ARTICLE 6 in accordance with the confidentiality provisions of ARTICLE 9
and Sanofi shall cause the independent public accountant retained by Sanofi
pursuant to Section 6.7 or the Accountant, as applicable, to enter into a
reasonably acceptable confidentiality agreement that includes an obligation to
retain all such financial information in confidence.

Article 7
INTELLECTUAL PROPERTY

7.1Ownership of Arising Information and Inventions.

7.1.1Ownership of Arising Information and Inventions. Acer shall own and retain
all right, title and interest in and to any and all Information and Inventions
that are conceived, discovered, developed or otherwise made by or on behalf of
Acer, its Sublicensees or its Affiliates under or in performance of the exercise
of the licenses granted to Acer pursuant to Section 2.1, whether or not patented
or patentable, and any and all Patents and other intellectual property rights
with respect thereto.

7.1.2Ownership of the Sanofi Corporate Names. As between the Parties, Sanofi
shall retain all right, title and interest in and to the Sanofi Corporate Names.

7.2Third Party Agreements. If Acer executes any license or other agreement with
any Third Party to facilitate the Exploitation of the Licensed Product in the
Field in the Territory, Acer shall be responsible for all license fees,
milestones, royalties or other payments due to such Third Party under such
agreement.

7.3Product Trademarks.

7.3.1Maintenance and Prosecution of Product Trademarks. Acer shall own all
right, title, and interest to the Product Trademarks in the Territory, and shall
be responsible for the registration, prosecution, and maintenance thereof. All
costs and expenses of registering, prosecuting, and maintaining the Product
Trademarks shall be borne solely by Acer. No Product Trademarks shall use or be
confusingly similar to any Sanofi Corporate Names.

7.3.2Enforcement of Product Trademarks. Acer shall have the right and
responsibility for taking such action as Acer, deems necessary against a Third
Party based on any alleged, threatened, or actual infringement, dilution,
misappropriation, or other violation of, or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third

Page 25 of 49

--------------------------------------------------------------------------------

 

Party in the Territory. Acer shall bear the costs and expenses relating to any
enforcement action commenced pursuant to this Section 7.3.2 and any settlements
and judgments with respect thereto, and shall retain any damages or other
amounts collected in connection therewith.

7.3.3Third Party Claims. Acer shall have the right and responsibility for
defending against any alleged, threatened, or actual claim by a Third Party that
the use or registration of the Product Trademarks in the Territory infringes,
dilutes, misappropriates, or otherwise violates any Trademark or other right of
such Third Party or constitutes unfair trade practices or any other like
offense, or any other claims as may be brought by a Third Party against a Party
in connection with the use of the Product Trademarks with respect to a Licensed
Product in the Territory. Acer shall bear the costs and expenses relating to any
defense commenced pursuant to this Section 7.3.3 and any settlements and
judgments with respect thereto, and shall retain any damages or other amounts
collected in connection therewith.

Article 8
PHARMACOVIGILANCE AND SAFETY

8.1Global Safety Database. Acer shall set up, hold, and maintain (at Acer’s sole
cost and expense) the global safety database for the Licensed Products in the
Territory in compliance with Applicable Law.

8.2Safety Data Exchange Agreement. If Sanofi opts in under either Section 4.9 or
4.9, the Parties will execute a safety data exchange agreement if required under
Applicable Laws.

Article 9
CONFIDENTIALITY AND NON-DISCLOSURE

9.1Confidentiality Obligations. Each Party shall, and shall cause its Affiliates
and, in the case of Acer as the Receiving Party, its Sublicensees, and for both
Parties its and their respective officers, directors, employees and agents to,
keep completely confidential and not publish or otherwise disclose and not use,
directly or indirectly, for any purpose, any Confidential Information furnished
or otherwise made known to it, directly or indirectly, by the other Party,
except to the extent such disclosure or use is expressly permitted by the terms
of this Agreement or such use is reasonably necessary for the performance of its
obligations or the exercise of its rights under this Agreement. “Confidential
Information” means any information provided by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) under or in connection with
this Agreement, including the terms of this Agreement or any information
relating to the Licensed Products (including the Regulatory Documentation and
Regulatory Approvals and any information or data contained therein), any
information relating to any Exploitation of the Licensed Products in the
Territory or the scientific, regulatory or business affairs or other activities
of either Party. Notwithstanding the foregoing, Confidential Information shall
not include any information that:

9.1.1is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party;

Page 26 of 49

--------------------------------------------------------------------------------

 

9.1.2can be demonstrated by documentation or other competent proof to have been
in the Receiving Party’s possession prior to disclosure by the Disclosing Party
without any obligation of confidentiality with respect to such information;

9.1.3is subsequently received by the Receiving Party from a Third Party who is
not bound by any obligation of confidentiality with respect to such information;
or

9.1.4can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the Receiving Party without reference to
the Disclosing Party’s Confidential Information.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.

9.2Permitted Disclosures. Each Receiving Party may disclose Confidential
Information disclosed to it by the Disclosing Party to the extent that such
disclosure by the Receiving Party is:

9.2.1made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
otherwise required by Applicable Law or the requirements of a national
securities exchange or other similar regulatory body; provided that the
Receiving Party shall first have given notice, to the extent legally permitted,
to the Disclosing Party and given the Disclosing Party a reasonable opportunity
to quash such order and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to the information that is legally required to be
disclosed in response to such court or governmental order;

9.2.2made by the Receiving Party to a Regulatory Authority as required in
connection with any filing, application or request for Regulatory Approval;
provided that reasonable measures shall be taken to obtain confidential
treatment of such information;

9.2.3made by the Receiving Party as necessary to file or prosecute Patent
applications, prosecute or defend litigation or otherwise establish rights or
enforce obligations under this Agreement; provided that reasonable measures
shall be taken to obtain confidential treatment of such information; or

Page 27 of 49

--------------------------------------------------------------------------------

 

9.2.4made by the Receiving Party to actual or prospective acquirers, merger
candidates, or, with respect to Sanofi as the Receiving Party, investors in
connection with a Monetization (and to its and their respective Affiliates,
representatives and financing sources); provided that (a) each such Third Party
signs an agreement that contains obligations that are substantially similar to
the Receiving Party’s obligations hereunder, and (b) each such Third Party to
whom information is disclosed shall (i) be subject to reasonable obligations of
confidentiality, (ii) be informed of the confidential nature of the Confidential
Information so disclosed, and (iii) agree to hold such Confidential Information
subject to the terms thereof.

9.3Use of Name. Except as expressly provided in this Agreement, neither Party
shall mention or otherwise use the name, insignia, symbol, Trademark of the
other Party (or any abbreviation or adaptation thereof) in any publication,
press release, marketing and promotional material or other form of publicity
without the prior written approval of such other Party in each instance, such
approval not to be unreasonably conditioned, withheld or delayed. The
restrictions imposed by this Section 9.3 shall not prohibit either Party from
making any disclosure (a) identifying the other Party as a counterparty to this
Agreement to its investors, (b) that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body (provided that any such disclosure shall be governed by this ARTICLE 9) or
(c) with respect to which written consent has previously been obtained. Further,
the restrictions imposed on each Party under this Section 9.3 are not intended,
and shall not be construed, to prohibit a Party from identifying the other Party
in its internal business communications, provided that any Confidential
Information in such communications remains subject to this ARTICLE 9.

9.4Press Releases. Neither Party shall issue any press release or other similar
public communication relating to this Agreement, its subject matter or the
transactions covered by it, or the activities of the Parties under or in
connection with this Agreement, without the prior written approval of the other
Party, except (a) for communications required by Applicable Law as reasonably
advised by the issuing Party’s counsel (provided that the other Party is given a
reasonable opportunity to review and comment on any such press release or public
communication at least seven (7) Business Days in advance thereof, to the extent
legally permitted, and the issuing Party shall act in good faith to incorporate
any comments provided by the other Party on such press release or public
communication), (b) for information that has been previously disclosed publicly
or (c) as otherwise set forth in this Agreement.

9.5Publications. Each Party recognizes that the publication of papers regarding
results of and other Information and Inventions regarding activities under this
Agreement, including oral presentations and abstracts, may be beneficial to both
Parties, provided that such publications are subject to reasonable controls to
protect each Party’s Confidential Information. Accordingly, each Party shall
have the right to review and approve  any paper proposed for publication by the
other Party, including any oral presentation or abstract, that contains Clinical
Data or pertains to results of Clinical Studies or includes other Information
and Inventions generated under this Agreement or that includes Confidential
Information of the other Party. Before any such paper is submitted for
publication or an oral presentation is made, the publishing or presenting Party
shall deliver a complete copy of the paper or materials for oral presentation to
the other Party at least forty-five (45) days prior to submitting the paper to a
publisher or making the presentation. The other Party shall review any such
paper and give its

Page 28 of 49

--------------------------------------------------------------------------------

 

comments to the publishing or presenting Party within twenty-one (21) days after
the delivery of such paper to the other Party. With respect to oral presentation
materials and abstracts, the other Party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the publishing or presenting Party with appropriate
comments, if any, but in no event later than twenty-one (21) days after the date
of delivery to the other Party. Failure to respond within such twenty-one (21)
days shall be deemed approval to publish or present. Notwithstanding the
foregoing, the publishing or presenting Party shall comply with the other
Party’s written request to (a) delete references to such other Party’s
Confidential Information in any such paper or presentation or (b) withhold
publication of any such paper or any presentation of same for an additional
sixty (60) days in order to permit the Parties to obtain patent protection if
either Party deems it necessary. Any publication shall include recognition of
the contributions of the other Party according to standard practice for
assigning scientific credit, either through authorship or acknowledgement, as
may be appropriate. Each Party shall use commercially reasonable efforts to
cause its subcontractors and/or collaborators participating in Clinical Studies
for the Licensed Products with which it contracts to agree to terms
substantially similar to those set forth in this Section 9.5, which efforts
shall satisfy such Party’s obligations under this Section 9.5 with respect to
such investigators and institutions.

9.6Destruction of Confidential Information. Within ninety (90) days after the
termination of this Agreement at the written request of the Disclosing Party,
the Receiving Party shall promptly destroy all documentary, electronic or other
tangible embodiments of the Disclosing Party’s Confidential Information to which
the Receiving Party does not retain rights hereunder and any and all copies
thereof, and destroy those portions of any documents that incorporate or are
derived from the Disclosing Party’s Confidential Information to which the
Receiving Party does not retain rights hereunder, and provide a written
certification of such destruction, except that the Receiving Party may retain
one copy thereof, to the extent that the Receiving Party requires such
Confidential Information for the purpose of performing any obligations or
exercising any rights under this Agreement that may survive such expiration or
termination, or for archival or compliance purposes. Notwithstanding the
foregoing, the Receiving Party also shall be permitted to retain such additional
copies of or any computer records or files containing the Disclosing Party’s
Confidential Information that have been created solely by the Receiving Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with the Receiving Party’s standard archiving and back-up
procedures, but not for any other use or purpose.

9.7Term of Confidentiality. The provisions of this ARTICLE 9 shall remain in
force for five (5) years from the early termination of this Agreement.

Article 10
REPRESENTATIONS AND WARRANTIES

10.1Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

10.1.1Corporate Authority. Such Party (a) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder
and (b) has

Page 29 of 49

--------------------------------------------------------------------------------

 

taken all necessary action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been  duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

10.1.2Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.

10.2Representations, Warranties and Covenants of Acer. Neither Acer nor any of
its Affiliates has been debarred or is subject to debarment and neither Acer nor
any of its Affiliates will use in any capacity, in connection with the
activities to be performed under this Agreement, any Person who has been
debarred pursuant to Section 306 of the FFDCA or who is the subject of a
conviction described in such section. Acer shall inform Sanofi in writing
immediately if it or any Person who is performing activities hereunder is
debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Acer’s knowledge, is threatened, relating to the
debarment or conviction of Acer or any Person performing activities hereunder.

10.3DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 10.1 SANOFI MAKES NO REPRESENTATIONS OR GRANTS ANY WARRANTY, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
SANOFI SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

Article 11
INDEMNITY

11.1Indemnification of Sanofi. Acer shall indemnify Sanofi, its Affiliates and
its and their respective directors, officers, employees and agents
(collectively, “Sanofi Indemnitees”), and defend and save each of them harmless,
from and against any and all losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”) in
connection with any and all suits, investigations, claims or demands of Third
Parties (collectively, “Third Party Claims”) arising from or occurring as a
result of: (a) the breach by Acer of any term of this Agreement, (b) the gross
negligence or willful misconduct on the part of any Acer Indemnitee or (c) the
Exploitation of any Licensed Compounds or Licensed Products by or on behalf of
Acer, its Sublicensees or any of its or their respective

Page 30 of 49

--------------------------------------------------------------------------------

 

Affiliates; provided that, with respect to any Third Party Claim for which Acer
has an obligation to any Sanofi Indemnitee pursuant to this Section 11.1 and
Sanofi has an obligation to  any Acer Indemnitee pursuant to Section 11.2, each
Party shall indemnify each of the Sanofi Indemnitees or the Acer Indemnitees, as
applicable, for its Losses to the extent of its responsibility, relative to the
other Party.

11.2Indemnification of Acer. Sanofi shall indemnify Acer, its Affiliates and its
and their respective directors, officers, employees and agents (collectively,
“Acer Indemnitees”), and defend and save each of them harmless, from and against
any and all Losses in connection with any and all Third Party Claims arising
from or occurring as a result of: (a) the breach by Sanofi of this Agreement or
(b) the gross negligence or willful misconduct on the part of any Sanofi
Indemnitee; provided that, with respect to any Third Party Claim for which
Sanofi has an obligation to any Acer Indemnitee pursuant to this Section 11.2and
Acer has an obligation to any Sanofi Indemnitee pursuant to Section 11.1, each
Party shall indemnify each of the Sanofi Indemnitees or the Acer Indemnitees, as
applicable, for its Losses to the extent of its responsibility, relative to the
other Party.

11.3Notice of Claim. All indemnification claims in respect of a Sanofi
Indemnitee or a Acer Indemnitee shall be made solely by Sanofi or Acer, as
applicable (each of Sanofi or Acer in such capacity, the “Indemnified
Party”).  The Indemnified Party shall give the Indemnifying Party prompt written
notice (an “Indemnification Claim Notice”) of any Losses or discovery of fact
upon which such Indemnified Party intends to base a request for indemnification
under Section 11.1 or Section 11.2, but in no event shall the Indemnifying Party
be liable for any Losses that result from any delay in providing such notice.
Each Indemnification Claim Notice must contain a description of the claim and
the nature and amount of such Loss (to the extent that the nature and amount of
such Loss is known at such time). The Indemnified Party shall furnish promptly
to the Indemnifying Party copies of all papers and official documents received
in respect of any Losses and Third Party Claims.

11.4Control of Defense.

11.4.1Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within 30 days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Sanofi Indemnitee or Acer
Indemnitee, as applicable, in respect of the Third Party Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against a Sanofi Indemnitee’s or a Acer Indemnitee’s, as applicable, claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Sanofi Indemnitee or Acer
Indemnitee, as applicable, in connection with the Third Party Claim. If the
Indemnifying Party assumes the defense of a Third Party Claim, except as
provided in Section 11.4.2, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party or

Page 31 of 49

--------------------------------------------------------------------------------

 

any Sanofi Indemnitee or Acer Indemnitee, as applicable, in connection with the
analysis, defense or settlement of such Third Party Claim. In the event that it
is ultimately determined that  the Indemnifying Party is not obligated to
indemnify, defend or hold harmless a Sanofi Indemnitee or Acer Indemnitee, as
applicable, from and against a Third Party Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) incurred by the Indemnifying Party in its
defense of such Third Party Claim.

11.4.2Right to Participate in Defense.  Without limiting Section 11.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Third Party Claim and to employ counsel of its choice for such
purpose; provided that such employment shall be at the Indemnified Party’s own
expense unless (a) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 11.4.1 (in
which case the Indemnified Party shall control the defense) or (c) the interests
of the Indemnified Party and any Sanofi Indemnitee or Acer Indemnitee, as
applicable, on the one hand, and the Indemnifying Party, on the other hand, with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of all such Persons under Applicable Law,
ethical rules or equitable principles.

11.4.3Settlement. With respect to any Third Party Claims relating solely to the
payment of money damages in connection with a Third Party Claim that shall not
result in any Sanofi Indemnitee or Acer Indemnitee, as applicable, becoming
subject to injunctive or other relief or otherwise adversely affecting the
business of any Sanofi Indemnitee or Acer Indemnitee, as applicable, in any
manner and as to which the Indemnifying Party shall have acknowledged in writing
the obligation to indemnify such Sanofi Indemnitee or Acer Indemnitee, as
applicable, hereunder, the Indemnifying Party shall have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Third Party Claim, on such terms as the Indemnifying Party, in
its sole discretion, shall deem appropriate. With respect to all other Third
Party Claims, where the Indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 11.4.1, the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Third Party Claim, provided that it obtains the prior
written consent of the Indemnified Party (such consent not to be unreasonably
conditioned, withheld or delayed). The Indemnifying Party shall not be liable
for any settlement or other disposition of a Third Party Claim by a Sanofi
Indemnitee or a Acer Indemnitee that is reached without the prior written
consent of the Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall not, and the Indemnified Party shall ensure that each Sanofi Indemnitee or
Acer Indemnitee, as applicable, does not, admit any liability with respect to or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnifying Party, such consent not to be unreasonably
conditioned, withheld or delayed.

11.4.4Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each Sanofi Indemnitee or Acer Indemnitee, as applicable, to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such

Page 32 of 49

--------------------------------------------------------------------------------

 

witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access  during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party and any
Sanofi Indemnitee or Acer Indemnitee, as applicable, of, records and information
that are reasonably relevant to such Third Party Claim, and making all Sanofi
Indemnitees or Acer Indemnitees, as applicable, and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided that neither Party
shall be required to disclose legally privileged information unless and until
procedures reasonably acceptable to such Party are in place to protect such
privilege, and the Indemnifying Party shall reimburse the Indemnified Party for
all its reasonable costs and expenses in connection therewith.

11.4.5Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any Third Party Claim shall be reimbursed on a Calendar Quarter basis by
the Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest any Sanofi Indemnitee’s or Acer Indemnitee’s, as applicable, right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify a Sanofi Indemnitee or Acer
Indemnitee, as applicable.

11.5Limitation on Damages and Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES (OR IN THE
CASE OF ACER, ITS SUBCONTRACTORS OR DISTRIBUTORS), OR WITH RESPECT TO THIRD
PARTY CLAIMS UNDER SECTION 11.1 OR SECTION 11.2, OR WITH RESPECT TO A BREACH OF
ARTICLE 9, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE
FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS,
WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE,
ARISING OUT OF THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF THE LICENSED
PRODUCTS UNDER THIS AGREEMENT, OR (b) THE USE OF OR REFERENCE TO THE LICENSED
KNOW-HOW.

11.6Insurance. Acer shall, and shall cause its Sublicensees and its and their
respective Affiliates to, have and maintain such type and amounts of liability
insurance covering the Exploitation of the Licensed Products as is normal and
customary in the pharmaceutical industry generally for parties similarly
situated, and shall upon request provide Sanofi with a copy of its policies of
insurance in that regard, along with any amendments and revisions thereto.

Article 12
TERM AND TERMINATION

12.1.1Term. This Agreement shall commence on the Effective Date and shall,
unless earlier terminated in accordance with this ARTICLE 12, continue (a) with
respect to each Licensed Product in each country in the Territory, until the
expiration of the Royalty Term for such Licensed Product in such country and (b)
with respect to this Agreement in its entirety, until the expiration of the
Royalty Term for the last Licensed Product

Page 33 of 49

--------------------------------------------------------------------------------

 

for which there has been a First Commercial Sale in the Territory (such period,
the “Term”). Thereafter Acer shall have a fully paid-up non-exclusive license
under the Licensed Know-How to Exploit the Licensed Compounds and the Licensed
Products in the Field in the applicable country, as to (a) above, and as to the
Territory upon (b) above.

12.2Termination of this Agreement for Material Breach. In the event that either
Party materially breaches this Agreement (such Party, the “Breaching Party”), in
addition to any other right and remedy the other Party (the “Complaining Party”)
may have, the Complaining Party may terminate this Agreement, in part or its
entirety upon sixty (60) calendar days’ prior written notice (the “Termination
Notice Period”) to the Breaching Party, specifying the material breach and its
claim of right to terminate, provided that the termination shall not become
effective at the end of the Termination Notice Period if the Breaching Party
cures the material breach complained of during the Termination Notice Period,
except in the case of a payment breach, as to which the Breaching Party shall
have only a ten (10) calendar day cure period. Any failure by Acer to use
Commercially Reasonable Efforts in one or more of the Major Markets to Develop
or Commercialize a Licensed Product (which would include failing to conduct
Clinical Studies with respect to any Licensed Compound or Licensed Product or
failing to seek to obtain Regulatory Approval for any Licensed Product in the
Territory) for a consecutive 6-month period shall be considered a material
breach by Acer under this Section 12.2.

12.3Termination Upon Insolvency. Sanofi may terminate this Agreement if, at any
time, Acer (a) files in any court or agency pursuant to any statute or
regulation of any state, country or jurisdiction, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of such other Party or of its assets, (b) proposes a
written agreement of composition or extension of its debts, (c) is served with
an involuntary petition against it, filed in any insolvency proceeding that is
not dismissed within sixty (60) days after the filing thereof, (d) proposes or
is a party to any dissolution or liquidation, or © makes an assignment for the
benefit of its creditors.

12.4Termination in Acer’s Discretion. Acer may in its sole discretion terminate
this Agreement at any time upon ninety (90) days’ prior written notice to
Sanofi. Any such termination shall not affect any accrued but unpaid payments
owed to Sanofi hereunder.

12.5Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Acer or Sanofi are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either Party under the U.S. Bankruptcy Code, the Party that is not a party to
such proceeding shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under (a) above,
following the rejection

Page 34 of 49

--------------------------------------------------------------------------------

 

of this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party. To the extent available in
countries other than the  U.S., Applicable Law similar to Section 365(n) of the
U.S. Bankruptcy Code shall be applied so as to treat this Agreement as an
executory contract.

12.6Consequences of Termination. In the event of a termination of this Agreement
in its entirety (which, for clarity, shall not include expiration of the Term
pursuant to Section 12.1):

12.6.1all rights and licenses granted by Sanofi hereunder shall immediately
terminate;

12.6.2Acer hereby grants Sanofi and its Affiliates, effective as of the date of
termination, an exclusive, royalty-bearing, worldwide license, with the right to
grant sublicenses (through multiple tiers), under Acer’s Information and
Inventions (and Patents filed thereon), to Exploit Licensed Products in the
Field and following termination the provisions of ARTICLE 6 that apply to
Licensed Products shall survive with Sanofi having, with respect to such
Licensed Products, the rights and obligations that Acer has with respect to the
Licensed Products;

12.6.3to the extent requested in writing by Sanofi, Acer shall promptly:

(i)where permitted by Applicable Law, assign to Sanofi all of its right, title
and interest in and to, and transfer possession to Sanofi of, all Regulatory
Documentation (including, for clarity, Regulatory Approvals) then in its name
applicable to any Licensed Product in the Territory;

(ii)notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect the transfer set forth in clause (a) above;

(iii)and hereby does effective as of the effective date of termination, grant
Sanofi a royalty-free license and right of reference, with the right to grant
sublicenses and further rights of reference (through multiple tiers), under all
Regulatory Documentation (including any Regulatory Approvals) then owned or
Controlled by Acer then in its name that are not assigned to Sanofi pursuant to
clause (a) above that are necessary or useful for Sanofi or any of its
Affiliates to Exploit any Licensed Compound or Licensed Product in the Field in
the Territory and any improvement to any of the foregoing, as such Regulatory
Documentation exists as of the effective date of such termination of this
Agreement and Acer shall continue to maintain such Regulatory Documentation
(including any Regulatory Approvals) unless and until Sanofi notifies Acer that
such maintenance is no longer required;

(iv)unless expressly prohibited by any Regulatory Authority, transfer control to
Sanofi of all Clinical Studies of each Licensed Product being conducted as of
the effective date of termination and continue to conduct such Clinical Studies,
at Sanofi’s reasonable cost and expense, for up to six months to enable such
transfer to be completed without interruption of any such Clinical Study;
provided that (i) Sanofi shall not have any obligation to continue any Clinical
Study unless required by Applicable Law and (ii) with respect to each Clinical
Study (A) for which such transfer is expressly prohibited by the applicable

Page 35 of 49

--------------------------------------------------------------------------------

 

Regulatory Authority or (B) that is required for Regulatory Approval that Sanofi
does not request that Acer transfer control of such Clinical Study to Sanofi, if
any, Acer shall continue to conduct such Clinical Study to completion, at
Sanofi’s reasonable cost and expense;

(v)assign (or cause its Affiliates to assign) to Sanofi all Licensed Product
Agreements unless, with respect to any such contract expressly prohibits such
assignment, in which case Acer shall cooperate with Sanofi in all reasonable
respects to secure the consent of the applicable Third Party to such assignment
and if any such consent cannot be obtained with respect to any such agreement,
Acer shall obtain for Sanofi substantially all of the practical benefit and
burden under such agreement, including by (i) entering into appropriate and
reasonable alternative arrangements on terms mutually agreeable to Sanofi and
Acer and (ii) subject to the consent and control of Sanofi, enforcing, at
Sanofi’s cost and expense and for the account of Sanofi, any and all rights of
Acer against the other party thereto arising out of the breach or cancellation
thereof by such other party or otherwise;

(vi)provide Sanofi with copies of all reports and data generated or obtained by
Acer or any of its Affiliates that relate to any Licensed Product that have not
previously been provided to Sanofi;

(vii)assign to Sanofi all right, title, and interest of Acer in each Product
Trademark; and

(viii)supply to Sanofi such quantities of the Licensed Compound and Licensed
Products as Sanofi indicates in written forecasts and orders therefor from time
to time until the later of (i) such time as Sanofi has established an alternate,
validated source of supply for the Licensed Compound and Licensed Products, and
Sanofi is receiving supply from such alternative source and (ii) the second
anniversary of the effective date of termination of this Agreement. The cost to
Sanofi for such supply shall be at Acer’s actual, fully-loaded cost to
Manufacture such Licensed Compound and Licensed Products.

12.6.4Without limiting Sanofi’s rights under other provisions of this ARTICLE
12, in the event of any termination pursuant to this ARTICLE 12, Acer shall, at
the request and expense of Sanofi, provide Sanofi with such assistance as is
reasonably necessary to effectuate a smooth and orderly transition of any
Development, Manufacture and Commercialization activities to Sanofi or its
designee so as to minimize any disruption of such activities. Further, upon
Sanofi’s request, Acer shall provide such technical assistance, at no cost to
Sanofi (except for reimbursement of Acer’s direct out of pocket costs therefor),
as may reasonably be requested to transfer all Manufacturing technology that is
or had been used by or on behalf of Acer and its Affiliates in connection with
the Manufacture of any Licensed Compound or Licensed Product.

12.7Accrued Rights; Surviving Obligations.

12.7.1Accrued Rights. Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a

Page 36 of 49

--------------------------------------------------------------------------------

 

Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.

12.7.2Survival. The following Sections and Articles shall survive the
termination or expiration of this Agreement for any reason, Section 6.7 (Audit),
6.8 (Audit Dispute) and 6.9 (Confidentiality) solely with regard to the
auditable period up to the effective date of termination; Section 12.6
(Consequences of Termination); this Section 12.7 (Accrued Rights; Surviving
Obligations); ARTICLE 1 (Definitions) to the extent necessary to give effect to
surviving provisions; ARTICLE 6 (Payments) with regard to any payment
obligations which accrued prior to termination or expiration payments and also
with regard to any post-termination or post-expiration payments; ARTICLE 9
(Confidentiality and Non- Disclosure) for the period prescribed in Section 9.7
(Term of Confidentiality); ARTICLE 11 (Indemnification), provided that Section
11.6 (Insurance) will survive only with respect to insurable events which
occurred during the period prior to termination or expiration; and ARTICLE 13
(Miscellaneous) to the extent necessary to give effect to surviving provisions.

Article 13
MISCELLANEOUS

13.1Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority (each, a “Force Majeure Event”). The non-performing Party
shall notify the other Party of a Force Majeure Event within 15 days after the
occurrence of such Force Majeure Event by giving written notice to the other
Party stating the nature of such Force Majeure Event, its anticipated duration,
and any action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use commercially reasonable efforts
to remedy its inability to perform. In the event that such suspension of
performance lasts for more than ninety (90) days and in the absence of such
Force Majeure Event such suspension of performance would be a material breach of
this Agreement, such other Party shall have the right to terminate this
Agreement pursuant to Section 12.2.

13.2Alliance Managers. Within thirty (30) days after the Effective Date, each
Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development and commercialization issues, to act
as its alliance manager under this Agreement (the “Alliance Manager”). The
Alliance Managers shall serve as the primary contact points between the Parties
for the purpose of providing Sanofi with information on the progress of Acer’s
Development and Commercialization activities under this Agreement. The Alliance
Managers shall also be primarily responsible for facilitating the flow of
information and otherwise promoting

Page 37 of 49

--------------------------------------------------------------------------------

 

communication, coordination and collaboration between the Parties. Each Party
may replace its Alliance Manager at any time upon written notice to the other
Party.  

13.3Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on or related to the Parties from
time to time. Each Party agrees that it will not export, directly or indirectly,
any technical information acquired from the other Party under this Agreement or
any products using such technical information to a location or in a manner that
at the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

13.4Assignment. Without the prior written consent of the other Party, neither
Party shall sell, transfer, assign, delegate, pledge or otherwise dispose of,
whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder; provided that (a) Sanofi
may, without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate, to the purchaser of the Licensed Know-How or to its
successor entity or acquirer in the event of a merger, consolidation or change
in control of Sanofi and (b) Acer may, without such consent, but after having
provided Sanofi with a fifteen (15) day written prior notice, assign this
Agreement and its rights and obligations hereunder in connection with a Change
of Control; provided, further, that in either case ((a) or (b)), the assignee or
transferee shall, to the extent not occurring by operation of law in a Change of
Control, assume all obligations of its assignor or transferor under this
Agreement and such assignor or transferor shall remain responsible to the other
Party for the performance by such assignee or transferee of the rights and
obligations of the assigning Party hereunder. Any attempted assignment or
delegation in violation of the preceding sentence shall be void and of no
effect. All validly assigned and delegated rights and obligations of the Parties
hereunder shall be binding upon and inure to the benefit of and be enforceable
by and against the successors and permitted assigns of Sanofi or Acer, as the
case may be. In the event either Party seeks and obtains the other Party’s
consent to assign or delegate its rights or obligations to another Party, the
assignee or transferee shall assume all obligations of its assignor or
transferor under this Agreement.

13.5Severability. To the fullest extent permitted by Applicable Law, the Parties
waive any provision of law that would render any provision in this Agreement
invalid, illegal, or unenforceable in any respect. If any provision of this
Agreement is held to be invalid, illegal, or unenforceable, in any respect, then
such provision will be given no effect by the Parties and shall not form part of
this Agreement. To the fullest extent permitted by Applicable Law and if the
rights or obligations of either Party will not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect, and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal, or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.

13.6Dispute Resolution. If a dispute arises between the Parties in connection
with the interpretation, validity or performance of this Agreement or any
document or instrument delivered in connection herewith (a “Dispute”), then
either Party shall have the right to refer

Page 38 of 49

--------------------------------------------------------------------------------

 

such dispute to the Executive Officers for attempted resolution by good faith
negotiations during a period of ten (10) Business Days. Any final decision
mutually agreed to by the Executive Officers shall be conclusive and binding on
the Parties. If such Executive Officers are unable to resolve such Dispute
within such 10-Business Day period, either Party shall be free to institute
litigation in accordance with Section 13.7 and seek such remedies as may be
available. Notwithstanding anything in this Agreement to the contrary, either
Party shall be entitled to institute litigation in accordance with Section 13.7
immediately if litigation is necessary to prevent irreparable harm to that
Party.

13.7Governing Law, Jurisdiction, Venue and Service.

13.7.1Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.

13.7.2Jurisdiction.  Subject to Section 13.7 and Section 13.12, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts of New York for any action, suit or proceeding (other than appeals
therefrom) arising out of or relating to this Agreement, and agree not to
commence any action, suit or proceeding (other than appeals therefrom) related
thereto except in such courts. The Parties irrevocably and unconditionally waive
their right to a jury trial.

13.7.3Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of New York, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

13.7.4Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 13.8.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

13.8Notices

13.8.1Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by internationally recognized overnight delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses specified in Section 13.8.2 or to such other address as the Party to
whom notice is to be given may have provided to the other Party in accordance
with this Section 13.8. Such notice shall be deemed to have been given as of the
date delivered by such internationally recognized overnight delivery service.
Telephone numbers are

Page 39 of 49

--------------------------------------------------------------------------------

 

provided below strictly to facilitate delivery by courier service. This Section
13.8 is not intended to govern the day-to-day business communications necessary
between the Parties in performing their obligations under the terms of this
Agreement.

13.8.2Address for Notice.

If to Acer, to:

 

Acer Therapeutics Inc.

One Gateway Center, Suite 351

300 Washington Street

Newton, MA 02458

Attention: [***]

Email: [***]

 

with a copy to (which shall not  constitute notice):

 

One Gateway Center, Suite 351

300 Washington Street

Newton, MA 02458

Attention: [***]

email: [***]

 

If to Sanofi, to:

SIP

c/o Sanofi

54 rue La Boétie 75008

Paris, France

Attention:[***]

[***]

Telephone: [***]

 

13.9Entire Agreement; Amendments. This Agreement, together with the Schedules
attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. With regard to that
certain Confidentiality Agreement between Sanofi and Acer dated May 2, 2018, all
disclosures of Confidential Information between the Parties under that agreement
regarding Licensed Compounds and Licensed Products shall, as of the Effective
Date of this Agreement, be governed by this Agreement, including all disclosures
made under that Confidentiality Agreement. Each Party confirms that it is not
relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment to this Agreement shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

13.10English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English

Page 40 of 49

--------------------------------------------------------------------------------

 

language. Any translation into any other language shall not be an official
version thereof, and in the event of any conflict in interpretation between the
English version and such translation, the English version shall control.

13.11Equitable Relief. The Parties acknowledge and agree that the restrictions
set forth in ARTICLE 9 are reasonable and necessary to protect the legitimate
interests of the other Party and that such other Party would not have entered
into this Agreement in the absence of such restrictions, and that any breach or
threatened breach of any provision of ARTICLE 9 may result in irreparable injury
to such other Party for which there will be no adequate remedy at law. In the
event of a breach or threatened breach of any provision of ARTICLE 9, the
non-breaching Party shall be authorized and entitled to seek to obtain from any
court of competent jurisdiction injunctive relief, whether preliminary or
permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other Party post a bond or other security as a
condition for obtaining any such relief. Nothing in this Section 13.11 is
intended, or should be construed, to limit either Party’s right to equitable
relief or any other remedy for a breach of any other provision of this
Agreement.

13.12Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by the other Party
whether of a similar nature or otherwise.

13.13No Benefit to Third Parties. The representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of the Parties
and their respective Affiliates and successors and permitted assigns, and they
shall not be construed as conferring any rights on any Third Parties.

13.14Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

13.15Relationship of the Parties. It is expressly agreed that Sanofi, on the one
hand, and Acer, on the other hand, shall be independent contractors and that the
relationship between the two Parties shall not constitute a partnership, joint
venture or agency. Neither Sanofi, on the one hand, nor Acer, on the other hand,
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other, without
the prior written consent of the other Party to do so, such consent not to be
unreasonably conditioned, withheld or delayed. All persons employed by a Party
shall

Page 41 of 49

--------------------------------------------------------------------------------

 

be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.

13.16Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or by other electronic means and such signatures shall be
deemed to bind each Party as if they were original signatures.

13.17References. Unless otherwise specified, (a) references in this Agreement to
any Article, Section or Schedule means references to such Article, Section or
Schedule of this Agreement, (b) references in any section to any clause are
references to such clause of such section and (c) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently varied,
replaced or supplemented from time to time, as so varied, replaced or
supplemented and in effect at the relevant time of reference thereto.

13.18Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.

13.19Affiliates. Each Party will have the right to exercise its rights and
perform its obligations hereunder, in whole or in part, through any of its
Affiliates (as long as such entity remains an Affiliate of the relevant Party);
provided that such Party will be responsible for its Affiliates’ performance
hereunder.

[SIGNATURE PAGE FOLLOWS.]

 

Page 42 of 49

--------------------------------------------------------------------------------

EXECUTION VERSION

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

Sanofi

Acer Therapeutics Inc.

 

 

By:/s/ Alban De La Sabliere                            

By:                                                              

Name:Alban De La Sabliere

Name:  Chris Schelling

Title:Global Head

Title:  CEO & Founder

Business Development & Licensing

 

 

 

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

Sanofi

Acer Therapeutics Inc.

 

 

By:                                                                

By:/s/ Chris Schelling                                      

Name:Alban De La Sabliere

Name:  Chris Schelling

Title:  Global Head

Title:  CEO & Founder

Business Development & Licensing

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedules

Schedule 1.49

Licensed Know-How

Schedule 1. 90

Sanofi Corporate Names

Schedule 3.1.2

Development Plan

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.49 Licensed Know-How

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.90 Sanofi Corporate Names

Ablynx

Aventis

Aventis Pharma

Bioverativ

Chattem

Genzyme

Hoechst

Sanofi

Sanofi-Aventis

Sanofi Pasteur

Sanofi Winthrop

[g25imub3hkuj000001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.1.2 Development Plan

[***]

 

 

 